Citation Nr: 9923895	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-03 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to disability compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for 
osteomyelitis with decubitus, residuals of a biopsy of the 
ischium with a low back disorder, and residuals of a fracture 
of the right tibia and fibula, each claimed as a result of 
medical treatment at a VA facility.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1965 to September 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office (MROC) Center in Fargo, North Dakota.

The case returns to the Board following a remand to the RO in 
May 1998.  

The June 1999 Informal Hearing Presentation includes a notice 
of disagreement with the November 1998 rating decision and a 
claim of clear and unmistakable error in the July 1996 RO 
decision.  Each matter is referred to the RO for the 
appropriate action.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no competent medical evidence of record that 
establishes that the veteran's claim of additional disability 
resulting from VA treatment is plausible.  



CONCLUSION OF LAW

Entitlement to disability compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for 
osteomyelitis with decubitus, residuals of a biopsy of the 
ischium with a low back disorder, and residuals of a fracture 
of the right tibia and fibula, each claimed as a result of 
medical treatment at a VA facility, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran became a paraplegic in January 1972 due to a 
snowmobile accident.  In November 1988, he presented to a VA 
medical facility with a small pressure ulcer over the left 
greater trochanter.  He gave a history of having been treated 
for a right hip sore two months earlier, causing him to favor 
the right side.  He believed that this was how the current 
pressure sore developed.  An X-ray taken the day after 
admission was negative for evidence of osteomyelitis.  
Similarly, an X-ray taken the day prior to discharge was 
negative for evidence of osteomyelitis.  The interpreting 
physician noted "a bone scan may be more helpful."  No bone 
scan was performed.  The discharge summary indicated that 
generally the wound slowly improved.  The veteran expressed a 
desire to be discharged early so that he could go deer 
hunting.  The veteran was discharged sooner than was desired 
due to his wish to leave.  He was given strict instructions 
on how to dress the wound.  

In January 1993, the veteran presented with non-healing 
decubitus ulcers over the buttocks of six months duration, 
worsening over the previous two to three weeks.  In February 
1993, he was diagnosed as having osteomyelitis of L5.  In 
March 1993, the veteran underwent a laminectomy and fusion of 
L2-3 to the sacrum.  He was discharged in August 1993.  

In August 1993, while at home, the veteran fell out of bed 
and sustained closed, spiral fractures of the right 
tibia/fibula.  He initially sought treatment at a private 
hospital.  A closed reduction was accomplished with a long-
leg cast.  It was noted that there was a gap of at least 1.5 
centimeters (cm) between the proximal and distal fragments, 
raising the issue of whether union would be obtained using 
non-operative measures.  The physician recommended 
consideration of either a closed intramedullary nailing or 
plating in order to avoid the prolonged immobilization in a 
cast and potential for delayed union or non-union.  He was 
discharged to follow up with VA.  

The veteran was thereafter hospitalized at a VA facility.  
The discharge summary indicates that the veteran was seen in 
orthopedics on several occasions for cast changing.  It was 
noted that there was a stage II decubitus ulcer over the 
anterior tibia, which was treated with DuoDerm.  X-rays 
showed a gap of about 2 cm between the tibia fragments.  The 
veteran was discharged in October for follow up on a weekly 
basis.

The veteran was rehospitalized at a VA facility approximately 
three weeks later.  He presented for a routine cast change 
when the area of previous abrasion was then open with 
approximately 3 millimeters (mm) of exposed tibia.  He 
immediately underwent irrigation and debridement of the right 
tibia as well as a culture of the fracture site.  Two days 
later he underwent repeat irrigation and debridement with 
delayed primary closure of the anterior tibial wound.  
Thereafter, the leg was placed in a long-leg cast, and the 
area over the tibial wound was windowed.  The wound remained 
clean, closed and without further evidence of infection.   

X-rays taken in March 1997 showed that the fractures of the 
proximal and mid right tibia remain incompletely united. 

Pursuant to the Board's remand, in May 1998, the RO requested 
that the veteran provide information concerning any private 
or VA medical care received from November 1988 to January 
1993.  In a June 1998 response, the veteran indicated that he 
received all treatment during that period at VA facilities.  
However, the evidence failed to reveal any significant 
treatment during that time.  

Also pursuant to the Board's remand, the veteran underwent a 
VA orthopedic examination in July 1998.  The examination 
report includes an extensive review of the pertinent medical 
records and a thorough physical examination.  The examiner 
concluded that the pressure sore found on the left greater 
trochanter area in November 1988 was totally unrelated to the 
pressure sore found in the sacrum area in January 1993.  He 
commented that pressure sores were common in paralyzed areas.  
The examiner also concluded that it was difficult to judge 
whether the conservative treatment of the right leg fracture 
resulted in additional disability.  He stated that it was 
difficult to judge the prognosis because such fractures 
usually healed easily.  He added that he probably would have 
chosen the conservative therapy over surgery at that time.


Analysis

Disability benefits may be payable to a veteran for non-
service connected disability in limited circumstances.  If 
the prescribed requirements are met, disability payments are 
awarded in the same manner as if the disability was service 
connected.  38 U.S.C.A. § 1151 (West 1991).   

First, the veteran must incur an injury or aggravation of an 
injury as the result of hospitalization, medical or surgical 
treatment, submission to a VA examination, or the pursuit of 
a course of vocational rehabilitation.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(c) (1998).  In cases of medical care, proof 
of actual causation between the treatment and the injury is 
required.  38 C.F.R. § 3.358(c)(2).  The "necessary 
consequences" of properly administered medical treatment to 
which the veteran consented are not compensable.  38 C.F.R. 
§ 3.358(c)(3).  Such consequences are consequences which are 
certain to result from, or were intended to result from, the 
medical treatment provided. Id.  The Board notes that § 1151 
contains no requirement of fault on the part of the service 
providers to confer entitlement on the injured veteran.  See 
Brown v. Gardner, __ U.S. __, __ (1994), 115 S.Ct. 552, 556, 
aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. 
Derwinski, 1 Vet.App. 584 (1991).  But see 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999), as amended by Pub. L. No. 104-204, 
110 Stat. 2926 (effective for claims filed on or after 
October 1, 1997, the statute requires negligence as the 
proximate cause of the death or additional disability).

Second, the injury or aggravation cannot be the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(c)(4).  

Finally, such injury or aggravation must result in additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.385(b).  The 
presence of additional injury is determined by comparing the 
state of the veteran's physical condition immediately 
preceding the injury with the subsequent physical condition 
resulting from the injury.  38 C.F.R. § 3.358(b)(1).  With 
respect to medical treatment in particular, a before-and-
after comparison is made of the condition the treatment was 
designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  Injury or 
aggravation that is merely the continuance or natural 
progression of the condition for which the treatment was 
authorized is not compensable additional disability.  
38 C.F.R. § 3.358(b)(2).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  Where the determinative issue involves a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  For purposes of 
determining whether a claim is well grounded, the Board 
presumes the truthfulness of the supporting evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993). 

In this case, the veteran claims that the osteomyelitis 
diagnosed in 1993 may have been found in 1988 if the 
suggested bone scan had been performed.  He claims that the 
failure to perform the bone scan resulted in an untimely 
diagnosis of osteomyelitis which necessitated the spinal 
fusion.  In addition, the veteran claims that VA improperly 
treated his right leg fractures resulting in additional 
disability from malunion of the bone.  He has submitted no 
medical evidence to support his contentions.

Considering the evidence of record, the Board finds that the 
veteran's claim is not well grounded.  Because each claim 
turns on a medical determination of causation, each claim 
requires medical evidence to establish plausibility.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
However, a thorough review of the record simply fails to 
reveal any competent medical evidence to support the 
contentions.  With respect to the veteran's assertions, the 
Board emphasizes that the veteran is untrained in medicine.  
His personal, lay opinion as to the effect of VA medical 
treatment is not competent medical evidence for purposes of 
establishing a well grounded claim. Id.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for compensation 
pursuant to 38 U.S.C.A. § 1151 for osteomyelitis with 
decubitus, residuals of a biopsy of the ischium with a low 
back disorder, and residuals of a fracture of the right tibia 
and fibula.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 
126 F.3d at 1468.  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop the 
veteran's claim.  Epps, 126 F.3d at 1469; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete his application for 
compensation pursuant to 38 U.S.C.A. § 1151 for the claimed 
additional disability, he should secure and submit competent 
medical evidence showing a relationship between the VA 
medical care in question and the claimed additional 
disability.  38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 
77-80. 
     
 
ORDER

Entitlement to disability compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for 
osteomyelitis with decubitus, residuals of a biopsy of the 
ischium with a low back disorder, and residuals of a fracture 
of the right tibia and fibula, each claimed as a result of 
medical treatment at a VA facility, is denied.    



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

